Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

Claims 1, 3, 8-12 and 16-20 allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a contacting module for successive contacting optoelectronic chips for transmitting electrical and optical signals (Se, So) between at least one optoelectronic chip and the contacting module, the module comprising: 
the at least one optoelectronic chip and the contacting module arranged in different adjustment positions relative to one another;
 	an electronic module with contact pins and a printed circuit board guiding electrical signal lines;
	an optical module with an optical block guiding the electric and/or optical signal lines, leading to optical inputs and outputs (Eok, Aok) on the contacting module; 
the electrical and optical signal lines arranged in the contacting module, each of the electrical and optical signal lines having an electrical or optical input or output (Eex, Eox, Aex, Aox) on the contacting module and each being assigned to an electrical or optical input or output (Eec, Eoc, Aec, Aoc) of the at least one optoelectronic chip;
 	the contact pins forming each of the electrical inputs and outputs (Eex, AeK) on the contacting module, the contact pins each being in mechanical contact in each of the adjustment positions with one of the electrical inputs or outputs (Eec, Aec) of the at least one optoelectronic chip for transmitting the electrical signals (Se), which electrical inputs and outputs each are formed by an electrical contact plate; and 
the optical inputs and outputs (Eox, Aox) on the contacting module and the optical inputs and outputs (Eoc, Aoc) of the at least one optoelectronic chip together delimiting in respective pairs, an optical free beam region for the transmission of the optical signals (So), wherein: 
the optical signals (So) transmitted from the contacting module to the at least one optoelectronic chip irradiate the optical inputs (Eoc) of the at least one optoelectronic chip in each of the adjustment positions; 
the optical signals (So) each illuminate an area of one of the optical inputs (Eoc) on the at least one chip larger than the opening of the respective optical input (Eoc) of the at least one chip, so that in each of the adjustment positions the optical inputs (Eoc) of the at least one chip are irradiated;
2the printed circuit board and the optical block are fixedly arranged in a mutually adjusted manner, and 
the optical signal lines are waveguides integrated in the optical block
 in combination with all other elements in claim 1.

Regarding claims 3, 8-12 and 16-20, the claims are allowed as they further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858